Danka Business Systems PLC Masters House, 107 Hammersmith Road London W14 0QH England June 11, 2008 VIA OVERNIGHT DELIVERY DCML LLC 595 Madison Avenue 17th Floor New York, NY 10020 Attn:Robert Andrade Rosty Raykov RE: Letter to the Board of Directors of Danka Business Systems PLC dated June 9, 2008 Dear Messrs. Andrade and Raykov: On behalf of the members of the Board of Directors (the “Board”) of Danka Business Systems PLC (“Danka” or the “Company”), I write in response to your letter dated June 9, 2008, in order to correct some of the inaccuracies in your letter in connection with the proposed sale of Danka’s U.S. operating subsidiary, Danka Office Imaging Company (“DOIC”) to Konica Minolta Business Solutions U.S.A., Inc. (“Konica Minolta”), pursuant to the terms of the Stock Purchase Agreement, dated as of April 8, 2008 (as amended, the “Stock Purchase Agreement”), among Danka, Danka Holding Company and Konica Minolta, and the proposed subsequent “members voluntary liquidation” (the “MVL”) of Danka. As previously described by Danka in its definitive proxy statement filed on May 30, 2008 (the “Definitive Proxy Statement”), in determining to proceed with the sale transaction, the Board considered a number of factors, including among others, the significant costs associated with trying to remain an independent player in an extremely competitive industry, the level of our indebtedness, our liquidity requirements, and the likelihood that the continued accretion in the value of our 6.50% convertible participating shares (the “Participating Shares”) would outpace the increase in the value of the Company, increasing the possibility of no return to the holders of ordinary shares (the “Ordinary Shares”) and American Depositary Shares (“ADSs”). DCML LLC June 11, 2008 Page 2 The Board believes that the MVL will enable the net cash in the Company following closing of the sale transaction, the repayment of the Company’s outstanding indebtedness, including under the Company’s credit facilities provided by General Electric Capital Corporation (“GECC”), and after taking into account all other known actual and contingent liabilities and the costs and expenses of the MVL to be returned to Danka shareholders in the most cost effective and timely manner. Since you appear to have become a shareholder of Danka only after the announcement of the sale of DOIC to Konica Minolta and proposed MVL, the Board believes that your stated reluctance to support the MVL may stem from a misunderstanding of the options available to the Company following a sale of DOIC to Konica Minolta, the capital structure of the Company (especially with respect to the relative rights of the holders of Danka’s Participating Shares and Ordinary Shares (and ADSs) under Danka’s articles of association) and the Company’s current fiscal condition. Let me use this opportunity to correct some of the inaccuracies in your letter. “It is repeatedly suggested that the failure to approve the proposed transactions, exactly as presented, will likely place the company in irreversible fiscal peril. We believe that any such implication regarding the Company’s fiscal soundness is factually incorrect, a biased gloss on the circumstances, designed to elicit shareholder votes in favor of the Board’s proposals.” If the sale is not completed by June 30, 2008, the Board believes that Danka will have limited financial options. As of July 1, 2008, the multiple of Danka’s adjusted EBITDA, through which the credit limit of the GECC credit facilities is calculated, is to be reduced. This reduction will reduce Danka’s borrowing capacity and require the Company to repay any outstanding indebtedness above the new capacity limit of the GECC credit facilities. The Board believes a repayment of approximately $40 million will therefore be required on July 1, 2008 to cover the outstanding indebtedness at that date. Further, the Board also believes that Danka will be in breach of its financial covenants under the GECC credit facilities as of July 1, If the proceeds of the sale are not received before July 1, 2008 the Board does not believe the Company will be able to finance the forecast debt repayment obligations. Such a default in repayment and/or the anticipated breach of DCML LLC June 11, 2008 Page 3 the financial covenants could ultimately lead to the withdrawal of the GECC credit facilities. In fact, the Company’s current lenders have only been willing to continue to fund our liquidity requirements in the face of a sale transaction that could be achieved on a definitive timetable and on terms satisfactory to the current lenders. Were such a withdrawal of the GECC credit facilities to occur the Board would be forced to negotiate new credit facilities. While the Board believes that new credit facilities could be obtained to allow sufficient time for the sale to be completed post-July 1, 2008, the Board further believes that any new credit facilities would be on less favorable terms than the existing facilities, in particular with regard to interest rate, use of free cash and repayment schedule, all of which would erode the value available to holders of the Participating Shares and Ordinary Shares (including ADSs). “[T]he Board’s core justification for granting Cypress shareholders more than 17x the distribution that will be given to ordinary shareholders is that the Cypress shareholders’ liquidation preference compels this outcome in a voluntary liquidation. But this merely begs the question of why the company necessarily must be liquidated following the sale of DOIC.” The sale of DOIC to Konica Minolta will result in the sale of the Danka group’s remaining operating businesses. As a result, should the sale be completed, the Company has no reason to continue to exist, and the Board believes the net cash remaining in the Company should be returned to Danka’s shareholders. As a UK company, we believe that the MVL enables the net cash in the Company, following the repayment of the Company’s outstanding indebtedness, to be returned to Danka shareholders in the most cost effective and timely manner. We have also concluded that all other practical alternatives available to distribute the proceeds from the sale of DOIC would likely result in the Participating Shareholders receiving all such proceeds, and Ordinary Shareholders and ADS holders receiving nothing. “As an alternative to cash redemption of the participating shares at the “as converted” ordinary share value, the Company may elect instead to convert the participating shares into ordinary shares at a conversion price of $3.11 per ordinary share, or $12.44 per ADS (2).
